DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18 and 21-22 are objected to because of the following informalities:  
In Reference to Claim 1, Claim 1 should read:
A method for analyzing [[the]] a functioning of an anti-pollution system of a motor vehicle (1) with a combustion engine, said motor vehicle (1) equipped with a measurement sensor (110) that measures a parameter of the motor vehicle (1) and an analytical computation means (140) connected to said measurement sensor (110), said method comprising: 
measuring, by the measurement sensor (110), at least one parameter of the motor vehicle (1); 
generating (E20), by the measurement sensor (110), at a numerical data item representative of the measured value of the parameter; 
transmitting, by the measurement sensor (110), said numerical data item to the analytical computation means (140), the transmitting being effected over a direct communication link (L1) between the measurement sensor (110) and the analytical computation means (140); 
comparing (E30), by the analytical computation means (140), said numerical data item against a predetermined range of values defined by an upper boundary and a lower boundary, said predetermined range of values being representative of the functioning of the anti-pollution system in accordance with a predetermined standard; and 
storing (E40) the numerical data item in a memory zone of the analytical computation means only when  said numerical data item is either of i) less than the lower boundary of said predetermined range of values or ii) greater than the higher boundary of said predetermined range of values in order to detect an abnormal functioning of the anti-pollution system.
Appropriate correction is required.
	In claim 2, line 2 should read in part “wherein said  numerical data item”. Appropriate correction is required.
	In claim 4, line 3 should read in part “connected to the motor vehicle”. Appropriate correction is required.
	In claim 5, lines 2-3 should read in part “the parameter of the motor vehicle (1) is measured at a functioning point of the motor vehicle”. Appropriate correction is required.
	In claim 6, lines 2-3 should read in part “ the predetermined range of values at a function point of the motor vehicle (1).”. Appropriate correction is required.
	In claim 7, lines 2-5 should read in part “point of the motor vehicle (1) is defined by a speed of rotation of the combustion engine, a speed of the motor vehicle (1), a temperature of the combustion engine and/or a temperature outside of the motor vehicle (1).”. Appropriate correction is required.
	In claim 8, lines 21-22 should read in part “representative of [[the]] a functioning of [[the]] an anti-pollution system”. Appropriate correction is required.
	In claim 8, line 25 should read in part “the analytical computation means only”. Appropriate correction is required.
	In claim 9, line 6 should read in part “between the  sensor and”. Appropriate correction is required. 
	In claim 11, lines 2-3 should read in part “parameter of the motor vehicle (1) is measured at a functioning point of the motor vehicle”. Appropriate correction is required.
	In claim 12, lines 2-3 should read in part “parameter of the motor vehicle (1) is measured at a functioning point of the motor vehicle”. Appropriate correction is required.
	In claim 13, lines 2-3 should read in part “parameter of the motor vehicle (1) is measured at a functioning point of the motor vehicle”. Appropriate correction is required.
	In claim 14, lines 2-3 should read in part “ the predetermined range of values at a function point of the motor vehicle (1).”. Appropriate correction is required.
	In claim 15, lines 2-3 should read in part “ the predetermined range of values at a function point of the motor vehicle (1).”. Appropriate correction is required.
	In claim 16, lines 2-3 should read in part “ the predetermined range of values at a function point of the motor vehicle (1).”. Appropriate correction is required.
	In claim 17, lines 2-3 should read in part “ the predetermined range of values at the function point of the motor vehicle (1).”. Appropriate correction is required.
	In claim 18, lines 2-5 should read in part “function point of the motor vehicle (1) is defined by a speed of rotation of the combustion engine, a speed of the motor vehicle (1), a temperature of the combustion engine and/or a temperature outside of the motor vehicle.”. Appropriate correction is required.
	In claim 21, line 5 should read in part “being greater than the upper boundary”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 12-13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blosser (US 5,941,918).
In Reference to Claim 1
(See Blosser, Figures 1-2)
Blosser discloses:
	A method for analyzing the functioning of an anti-pollution system of a motor vehicle with a combustion engine (See Blosser, Column 7, Lines 4-6), said vehicle equipped with a measurement sensor (33,34,36,37,38,39,40) that measures a parameter of the vehicle (See Blosser, Column 7, Line 51 – Column 8, Line 1) and an analytical computation means (15) connected to said measurement sensor (33,34,36,37,38,39,40), said method comprising:  
measuring, by the sensor (33,34,36,37,38,39,40), at least one parameter of the vehicle (See Blosser, Column 11, Lines 30-33), 
generating, by the sensor (33,34,36,37,38,39,40), a numerical data item representative of the measured value of the parameter (See Blosser, Column 11, Lines 39-43), 
transmitting, by the sensor (33,34,36,37,38,39,40), said numerical data item to the analytical computation means (15), the transmitting being effected over a direct communication link (L1) between the sensor and the analytical computation means (15) (See Blosser, Column 11, Lines 49-63),
comparing, by the analytical computation means (15), said numerical data item against a predetermined range of values defined by an upper boundary and a lower boundary, said predetermined range of values being representative of the functioning of the anti-pollution system in accordance with a predetermined standard (See Blosser, Column 12, Lines 16-56), and 
The Examiner notes that the threshold limit of Blosser includes a lower boundary of 0 emissions and upper boundary of the threshold emissions limit.
storing the numerical data item in a memory zone of the analytical means only when the value of said numerical data item is either of i) less than the lower boundary of said predetermined range of values or ii) greater than the higher boundary of said predetermined range of values in order to detect an abnormal functioning of the anti-pollution system. (See Blosser, Column 12, Lines 16-56).
	The Examiner notes that the device of Blosser stores the numerical data item only when greater than the upper boundary to detect abnormal functioning.

In Reference to Claim 3
(See Blosser, Figures 1-2)
Blosser discloses:
	Further comprising a step of acquiring the numerical data item stored in the memory zone (23-25). (See Blosser, Column 12, Lines 42-56).

In Reference to Claim 4
(See Blosser, Figures 1-2)
Blosser discloses:
	Wherein the numerical data item stored acquired by an analytical terminal (28) connected to the vehicle. (See Blosser, Column 7, Lines 27-29).

In Reference to Claim 5
(See Blosser, Figures 1-2)
Blosser discloses:
	Wherein the parameter of the vehicle is measured at a functioning point of the vehicle, and the predetermined range of values corresponds to said functioning point. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

In Reference to Claim 6
(See Blosser, Figures 1-2)
Blosser discloses:
	Further comprising a preliminary step of determining of at least one range of values at a functioning point of the vehicle. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

In Reference to Claim 7
(See Blosser, Figures 1-2)
Blosser discloses:
	Wherein a functioning point of the vehicle is defined by the speed of rotation of the engine, the speed of the vehicle, the temperature of the engine and/or the temperature outside the vehicle. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

In Reference to Claim 8 
(See Blosser, Figures 1-2)
Blosser discloses:
A vehicle, comprising: 
a sensor (33,34,36,37,38,39,40) that measures a parameter of the vehicle, said sensor (33,34,36,37,38,39,40) configured to generate a numerical data item representative of a measured value of the measured parameter (See Blosser, Column 7, Line 51 – Column 8, Line 1); and 
analytical computation means (15), connected to said sensor (33,34,36,37,38,39,40) and comprising a memory zone, said sensor (33,34,36,37,38,39,40) directly4Docket No. 8576-0012Appln. No. 16/633,609 connected to said analytical computation means (15) via a direct communication link (L1) between the sensor (33,34,36,37,38,39,40) and the analytical computation means (15), 
wherein said analytical computation means (15) is adapted to: 
receive said numerical data item, transmitted from the sensor (33,34,36,37,38,39,40) via the direct communication link (L1) to the analytical computation means (15) (See Blosser, Column 11, Lines 30-33 & Column 11, Lines 49-63); 
compare (E30) said numerical data item against a predetermined range of values defined by an upper boundary and a lower boundary, said predetermined range of values being representative of the functioning of the anti-pollution system in accordance with a predetermined standard (See Blosser, Column 12, Lines 16-56); and 
The Examiner notes that the threshold limit of Blosser includes a lower boundary of 0 emissions and upper boundary of the threshold emissions limit.
store (E40) the numerical data item in a memory zone of the analytical means (15) only when said numerical data item is either of i) less than the lower boundary of said predetermined range of values or ii) greater than the higher boundary of said predetermined range of values, in order to detect an abnormal functioning of the anti-pollution system (See Blosser, Column 12, Lines 16-56).
	The Examiner notes that the device of Blosser stores the numerical data item only when greater than the upper boundary to detect abnormal functioning.

In Reference to Claim 9 
(See Blosser, Figures 1-2)
Blosser discloses:
	Wherein the direct communication link (L1) connects the sensor (33,34,36,37,38,39,40) to the analytical computation means (15) with no intermediate component and with no software processing between the measurement sensor and the analytical computation means (15). (See Blosser, Column 7, Lines 16-34).
	The Examiner notes that there is no processing of the sensor signal between the sensor and the ECU of the Blosser.

In Reference to Claim 12
(See Blosser, Figures 1-2)
Blosser discloses:
	Wherein the parameter of the vehicle is measured at a functioning point of the vehicle, and the predetermined range of values corresponds to said functioning point. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

In Reference to Claim 13
(See Blosser, Figures 1-2)
Blosser discloses:
	Wherein the parameter of the vehicle is measured at a functioning point of the vehicle, and the predetermined range of values corresponds to said functioning point. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

In Reference to Claim 15
(See Blosser, Figures 1-2)
Blosser discloses:
	Further comprising a preliminary step of determining at least one range of values at a functioning point of the vehicle. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

In Reference to Claim 16
(See Blosser, Figures 1-2)
Blosser discloses:
	Further comprising a preliminary step of determining at least one range of values at a functioning point of the vehicle. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

In Reference to Claim 17
(See Blosser, Figures 1-2)
Blosser discloses:
	Further comprising a preliminary step of determining at least one range of values at the functioning point of the vehicle. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

In Reference to Claim 18
(See Blosser, Figures 1-2)
Blosser discloses:
	Wherein the functioning point of the vehicle is defined by a speed of rotation of the engine, a speed of the vehicle, a temperature of the engine and/or a temperature outside the vehicle. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

In Reference to Claim 22
(See Blosser, Figures 1-2)
Blosser discloses:
Wherein the memory zone stores a range of values for each of a plurality of functioning points of the combustion engine. (See Blosser, Column 11, Lines 41-49).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blosser (US 5,941,918) in view of Knight et al. (US 2011/0231055).
In Reference to Claim 2
Blosser discloses the claimed invention except:
	Wherein said at least one numerical data item is a data item in hexadecimal format.
	Knight et al. (Knight) discloses an exhaust emissions monitoring system. (See Knight, Paragraph [0026]). Knight discloses storing information in the memory of the engine control unit (ECU) in a hexadecimal format. (See Knight, Paragraph [0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have stored the at least one numerical data item of Blosser in a hexadecimal format, as both references are directed towards exhaust emissions monitoring systems. One of ordinary skill in the art would have recognized that storing data in hexadecimal format would optimize it for wireless monitoring. (See Knight, Paragraph [0026]). Additionally, one of ordinary skill in the art would have recognized that the hexadecimal data storage would be a compact way of efficiently storing a large amount of data.

In Reference to Claim 10
(See Blosser, Figures 1-2)
The Blosser-Knight combination discloses:
	Further comprising acquiring the numerical data item stored in the memory zone (23-25). (See Blosser, Column 12, Lines 42-56).

In Reference to Claim 11
(See Blosser, Figures 1-2)
The Blosser-Knight combination discloses:
	Wherein the parameter of the vehicle is measured at a functioning point of the vehicle, and the predetermined range of values corresponds to said functioning point. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

In Reference to Claim 14
(See Blosser, Figures 1-2)
The Blosser-Knight combination discloses:
	further comprising a preliminary step of determining at least one range of values at a functioning point of the vehicle. (See Blosser, Column 11, Lines 41-49 w/respect to speed).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01 February 2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Blosser does not disclose “wherein the analytical computer means compares a numeric data item received from a sensor to a range of values defined by an upper boundary and a lower boundary, whereby the numerical data item is stored in a memory zone of the analytical means only when said numerical data item is less than the lower boundary of the predetermined range of values or greater than the higher boundary of the predetermined range of values”, the Office respectfully disagrees.
Specifically, Applicant argues that Blosser does not disclose a predetermined range of values defined by an upper boundary and a lower boundary as Blosser discloses a single threshold. However, Blosser discloses a predetermined range from zero emissions (lower boundary) to an emissions limit threshold (upper boundary). In other words, the emissions of Blosser that fall in the range below the emissions limit (i.e.-from the emissions limit to zero emissions) constitute emissions within an acceptable predetermined range. (See Blosser, Column 12, Lines 16-56). Additionally, Blosser discloses that a different emissions limit (i.e.-different range) at each functioning point speed of the vehicle. (See Blosser, Figures 3A-3C). Therefore, Blosser explicitly discloses a predetermined range of values defined by an upper boundary (emissions limit) and a lower boundary (zero emissions).
Additionally, Applicant argues that Blosser does not teach storing the numerical data only when the value of said numerical data item is less than the lower boundary or greater than the upper boundary of the predetermined range of values. Further, Applicant argues that Blosser teaches that “all the emissions data collected is used” which makes no suggestion that some sensor data is not stored. However, the Examiner notes that the device of Blosser utilizes and stores only the data exceeding the emissions limit (upper boundary). Specifically, Blosser states that “only a minimal amount of data directly corresponding to the parameters of the FTP are collected, but significantly all the data collected is used. Emission sensor signals are not discarded.” (See Blosser, Column 12, Lines 38-41). Accordingly, Blosser states that only the data of exceeded emissions (See Blosser, Figure 4C) is stored and used however ALL of the data of the exceeded emissions is utilized (i.e.-the utilized data of exceeded emissions is not filtered). Finally, Blosser discloses storing and determining the functioning of the exhaust emissions system when the value is greater than the higher boundary of the predetermined range of values. The Examiner notes that the claim utilizes an “or” statement and thus does not require that all emissions data above upper boundary and all emissions data below a boundary be stored, but instead the claim merely requires that either data above an upper boundary or data below a lower boundary be stored. Therefore, Blosser explicitly discloses storing the numerical data only when the value of said numerical data item is less than the lower boundary or greater than the upper boundary of the predetermined range of values.
In response to Applicant’s arguments that Blosser does not teach that a direct communication link connects the sensor to the analytical computation means, the Office respectfully disagrees.
Applicant argues that Blosser does not teach a direct communication link connects the sensor to the analytical computation means. Specifically, Applicant argues that Blosser fails to disclose a numerical data item generated and transmitted by the sensor to the analytical computation means directly. However, Blosser discloses sensors which generating a signal indicative of gaseous pollutants is directly sent to the vehicles electronic control module (ECM). (See Blosser, Column 4, Lines 51-61 & Figure 1). Blosser explicitly discloses the sensors sending a signal indicative of pollutants directly to the ECM (analytical computation means) for processing and analysis of pollution emissions. Additionally, Blosser discloses no processing occurring prior to sensor input into the ECM. Therefore, Blosser clearly discloses a direct communication link between the sensors and the ECM (analytical computation means).
Applicant argues that independent claim 8 and dependent claims 2-7, 9-18 and 21-22 overcome the rejection of record for at least the same reasons provided by Applicant with respect to the rejection of claim 1. Accordingly, the rejections of independent claim 8 and dependent claims 2-7, 9-18 and 21-22 are maintained for at least the reasons set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746